Matter of Burke (2021 NY Slip Op 03792)





Matter of Burke


2021 NY Slip Op 03792


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., NEMOYER, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ. (Filed May 26, 2021.)


&em;

[*1]MATTER OF B. KEVIN BURKE, JR., A SUSPENDED ATTORNEY, RESPONDENT. ATTORNEY GRIEVANCE COMMITTEE OF THE EIGHTH JUDICIAL DISTRICT, PETITIONER.

MEMORANDUM AND ORDER
Order entered terminating suspension and reinstating respondent to the practice of law.